Citation Nr: 0724980	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent disability rating for the service-connected diabetes 
mellitus. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
psoriasis. 

3.  Entitlement to service connection for psoriasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1969.

The matter of psoriasis comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The matter of increased rating for 
service-connected diabetes mellitus comes before the Board on 
appeal from a February 2005 rating decision by the RO in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at an RO hearing in July 2006. 

In December 2006 the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), for further development.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered. See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claim of service connection for psoriasis 
and service connection is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  
The Board notes that the veteran's VA treatment records 
discuss an infection of the veteran's toes and genitals as 
secondary to his service-connected diabetes.  The Board 
refers these issues to the RO, via the AMC, for further 
development.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities.

2.  The evidence received since the January 1992 rating 
decision is not cumulative and redundant of evidence 
previously of record, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
disability rating for the service-connected diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.655, 4.7, 4.119 including 
Diagnostic Code 7913 (2006).  


2. New and material evidence has been submitted to reopen the 
previously denied claim of service connection for psoriasis.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156 (2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2003 and January 2004, prior to the rating decisions 
on appeal, the RO sent the veteran a letter advising him that 
in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the May 2004 and February 
2005 rating decisions.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds the July 2003 and January 2004 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

A November 2004 letter, a December 2005 letter, and a 
December 2006 letter letters advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  
A January 2004 letter gave the veteran the criteria to open a 
case based on new and material evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in December 2006.  Further, the Board's decision 
herein denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran testified before the undersigned Veterans Law 
Judge in July 2006.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of diabetes mellitus.


II. Analysis

A.  Increased Rating for service-connected diabetes mellitus 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
The veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Code 7913.  The rating criteria for DC 7913 are as follows.  

A rating of 10 percent may be assigned for diabetes mellitus 
is manageable by restricted diet only.  

A rating of 20 percent may be assigned for diabetes mellitus 
when insulin and a restricted diet or when an oral 
hypoglycemic agent and a restricted diet are required.  

A rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  

A rating of 60 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A rating of 100 percent may be assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

An August 2003 rating decision granted the veteran service 
connection for diabetes mellitus type II associate with 
herbicide exposure and granted a 10 percent disability rating 
effective February 4, 2003, the date of the veteran's 
diagnosis.  The February 15, 2005 rating decision increased 
the veteran's disability rating to 20 percent for his 
service-connected diabetes mellitus, with an effective date 
of October 7, 2004, the date the veteran started insulin.  

The veteran testified and his VA medical records and private 
treatment records support that the veteran takes the insulin 
Novolog and the long lasting insulin Lantus to control his 
diabetes mellitus. 

The veteran submitted a private physician's July 2006 
treatment report.  The private physician stated that exercise 
and exertion, which included swimming, bike riding, and 
sometimes lawn mowing, caused the veteran's blood sugar to 
drop frequently.  The private physician advised the veteran 
that during any physical heavy exertion and exercise, 
particularly swimming, bike riding or lawn mowing he should 
be closely supervised by a friend or family member for any 
severe signs of sudden hypoglycemia, which sometimes needs 
early intervention. 

The veteran also testified that his doctor restricted him 
from swimming in his backyard pool unsupervised due to his 
diabetes mellitus. 

The Board finds that the service-connected disability picture 
clearly meets the criteria for the 40 percent rating since 
his diabetes mellitus is shown by the medical evidence to be 
treated by insulin, restricted diet, and regulation of 
activities. 

The veteran's testimony, private treatment records and VA 
treatment records do not show that he has had more serious 
complications such as ketoacidosis, hypoglycemic reactions or 
symptoms requiring hospitalization.  The Board notes that the 
criteria for a rating of 60 percent is not met since his 
diabetes mellitus does not require insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

Given the facts in this case, the Board finds that the 
veteran's diabetes mellitus most closely approximate the 
scheduler criteria for the 40 percent rating, but not more.  




B. New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran submitted his original claims of service 
connection for psoriasis in May 1991.  The rating decision in 
January 1992 denied the claim on the basis that the service 
medical records were silent on psoriasis in service and there 
was no relationship between the veteran's in-service heat 
rash and his current psoriasis.  The veteran was notified of 
the denial by a letter in January 1992 and did not file a 
timely appeal.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

On October 15, 2004, the veteran filed a petition to reopen 
his claim based on new and material evidence.  In a May 2004 
rating action, the RO denied reopening the claim of service 
connection for psoriasis on the basis that new and material 
evidence had not been submitted.  The veteran did file a 
substantive appeal.  However, during the course of the appeal 
the RO issued an April 2005 Statement of the Case (SOC) and 
reopened the veteran's claim of service connection for 
psoriasis but denied entitlement to service connection for 
psoriasis based on no etiology. 

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the record since the January 
1992 rating decision 
Includes but not limited to the veteran's testimony, private 
treatment records, VA treatment records, and articles from 
psoriasis.org. 

The Board notes that the additional evidence was not before 
the RO in January 1992.  Accordingly, the Board finds that 
the evidence is "new" in that it was not considered by the 
RO in January 1992.  This new evidence also is "material" 
in that it relates to an unestablished fact necessary to 
support the claim.  

The new evidence consists of treatment reports that 
demonstrate the veteran currently has psoriasis and that 
articles from psorasis.org that demonstrate the connection 
between anti-malarial drugs and psoriasis. 

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
psoriasis.


ORDER

An increased rating of 40 percent, but not higher for the 
service-connected diabetes mellitus is granted, subject to 
the regulations controlling the award of VA monetary 
benefits.  

As new and material evidence has been received to reopen the 
claim of service connection for psoriasis, the appeal to this 
extent is allowed, subject to further development as 
discussed hereinbelow.  





REMAND

The Board finds that additional RO action as to the claim of 
service connection for psoriasis is now required to fully 
assist the veteran.  

The veteran's service medical records stat the veteran was 
treated for heat rash and malaria during service.  The 
veteran's VA treatment records state that the veteran 
described his psoriasis began in service.  The veteran also 
submitted documentation from psorasis.org that shows the 
connection between anitmalarial drugs and psoriasis. 

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by a dermatologist in order to obtain a 
competent medical opinion as to the nature and etiology of 
the veteran's psoriasis, i.e.  connected to his in-service 
heat rash or anti-malarial drugs. . 

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

To ensure that all due process requirements are met the RO 
should give the veteran an opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by VCAA as regards to the 
issues on appeal.  The RO should obtain 
authorization to obtain any additional 
medical records, including current VA 
treatment reports and any private 
treatment reports that pertain to the 
matter on appeal that are not currently 
of record.  

The RO should take appropriate action to 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the recent decision 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should arrange for the veteran 
to be given an evaluation at an 
appropriate VA facility by a 
dermatologist.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The dermatologist should determine the 
current nature and the likely etiology of 
the veteran's psoriasis, i.e.  if it is 
at least as likely as not that the 
veteran's psoriasis is related to his in-
service heat rash or the in-service anti-
malarial medication. 

The dermatologist must explain the 
rationale for all opinions given.  If the 
dermatologist cannot reach an opinion 
without resorting to speculation, the 
examiner should so state and explain the 
basis for such determination.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal is not granted, the RO 
must furnish to the appellant and his 
service representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate timeframe.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


